OPINION

PER CURIAM.
Appellant was convicted of commercial bribery and punishment was assessed at seven years confinement, probated. The Court of Appeals affirmed. Preston v. State, 934 S.W.2d 901 (Tex.App.—Houston [14th Dist] 1996). We granted review to determine whether the Court of Appeals erred in holding: 1) appellant was not egregiously harmed by the omission from the jury charge of an instruction on the requirement for corroboration of accomplice witness testimony; and, 2) appellant’s trial counsel did not render ineffective assistance of counsel in failing to request the instruction. After careful review of the appellate record, the Court of Appeals’ opinion, as well as the briefs before this Court, we conclude that our initial decision to grant review was improvident. Accordingly, the petition for discretionary review is dismissed.